Citation Nr: 1705344	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015 the Board remanded this case and instructed the RO to obtain a medical opinion as to the nature and etiology of the Veteran's cervical spine disability.  The Board notes that an addendum medical opinion was obtained in November 2015 and has been associated with the claims file.  The Board has reviewed the examination report and finds that it is adequate to adjudicate the issue on appeal.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's cervical spine disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for cervical spine disability.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disorder.  Specifically, the Veteran asserts that her diagnosed cervical spine degenerative disc disease (DDD) is directly related to a service-incurred motor vehicle accident (MVA).

1. Factual Background

The Veteran's October 1991 enlistment examination shows normal neck and spine noted upon entry to service.  In addition, the Veteran denied any medical history of back trouble or trick joints.  A December 1993 service treatment record (STR) noted the Veteran was involved in an MVA; she complained of a headache and muscle spasms.  The physician noted the Veteran had been seen multiple times in the emergency room and was diagnosed with paraspinal cervical spasm in all segments, worse on the left side.  In January 1994, the Veteran complained of chronic cervical spine pain.  The physician noted pain elicited upon lateral bending.  A January 1994 physical therapy record noted complaints of neck and shoulder achiness.  A few weeks later, the Veteran continued to complain of pain and stiffness in her upper back and neck.  In February 1994, the Veteran continued complaining of pain and stiffness in her neck and was prescribed a transcutaneous electrical nerve stimulation (TENS) unit.  
A February 1994 private medical examination shows complaints of pain exacerbated upon right and left rotation.  Tenderness throughout the paracervical region, including the suboccipital, scalene, and trapezius muscles, was noted.  The Veteran was diagnosed with musculoskeletal ligamentous injury of the cervical spine.  A March 1994 radiological examination of the cervical spine revealed no evidence of soft tissue swelling and the vertebra were aligned without evidence of fracture, dislocation or subluxation.  Slight straightening of the cervical spine was evident, and this manifestation was found possibly secondary to muscular spasms.  A May 1994 MRI study revealed normal cervical alignment with mild posterior disc bulge in the lower three cervical discs (C4-C5, C5-C6 and C6-C7) without significant nerve impingement.  In June 1994, the Veteran's private physician noted no distress due to pain and found a normal cervical spine range of motion.  A diagnosis of cervical spine flexion extension injury, also referred to as musculoskeletal ligamentous injury of the cervical spine, was provided.

A June 1994 STR noted that the above mentioned May 1994 MRI study was remarkable for herniated discs and that physical therapy had not helped.  A July 1994 STR shows that the Veteran received a diagnosis for bulging cervical discs established by MRI.  She was diagnosed with chronic pain.  Another July 1994 STR shows an MRI diagnosis for mild posterior disc bulges at C4-C5, C5-C6 and C6-C7, with nerve impingement.  The Veteran reported constant neck pain made worse by being on her feet.  In August 1994, the Veteran reported doing much better but that her neck pain was still the same.  The physician noted the Veteran's lower and upper back pain had resolved.  Days later, the Veteran complained of chronic neck pain.  Upon examination, the physician noted tenderness of the cervical spine but generally less than previous found.  A September 1994 medical record noted the Veteran's chronic cervical pain had "much improved."  An October 1994 STR noted a significant problem of chronic lower back and cervical pain.  The treating physician was asked if the Veteran was ready for deployment, and if not a medical board would need to be initiated.  The treating physician noted that the Veteran's condition was much better and he recommended return to duty with no restrictions.  The Veteran was cleared for worldwide duty.

In April 1995, the Veteran complained of pain in her cervical spine the prior two weeks.  The physician noted an abnormal gait and related her pain to operation of a microscope.  A February 1996 STR shows the Veteran claimed to have aggravated her cervical spine pain during active duty.  During a March 1996 report of medical assessment, the Veteran reported that her overall health had worsened since her last medical assessment and noted back problems as one of her worsening medical conditions.  A physician noted a history of chronic cervical back problems of musculoskeletal origin with no radiculopathy.

In May 1996, the Veteran filed a claim for service connection for cervical spine disability citing chronic cervical pain.  The claim was denied in a June 1996 rating decision.  The Veteran filed another service connection claim in June 2005. 

In August 2006, the Veteran underwent a VA examination.  The examiner noted the Veteran had been suffering from cervical spine disc bulge at C4-C5, and that the condition had existed since 1993.  The examiner further noted the Veteran had been suffering from such pain for twelve years with pain occurring constantly.  The pain was described as burning, aching and oppressing, and was elicited by physical activity and stress.  Pain was relieved by rest and medication.  Upon examination, the examiner noted evidence of pain radiating on movement and tenderness on palpation with no evidence of muscle spasm.  The Veteran was diagnosed with a cervical strain with a subjective history of constant neck pain.  After being provided with the Veteran's medical records, the examiner opined that it was "as least as likely as not that the current condition of ... cervical strain [was] related to the Veteran's in-service conditions."  In making this determination, the examiner found that a pathophysiology appeared to exist between the Veteran's current cervical strain and her in-service complaints of the same nature.  The rationale was that the initial in-service complaints established a pathophysiology which suggested an increased likelihood of future injury and/or increased severity of the in-service documented conditions of neck pain.

Another VA examination was conducted in December 2006.  The examiner found no specific abnormal musculoskeletal pathology of the cervical spine.  In addition, no upper extremity radiculopathy was found.  The Veteran was diagnosed with myofascial pain syndrome of the soft tissues of the cervical neck demonstrated by a tight sternocleidomastoid (SCM) left muscle.  The Veteran complained of neck pain with flare-ups every three months.  She also reported occasional tingling sensation in her right upper extremity.  The examiner noted complaints of regional cervical and trapezius symptoms that were associated with the same complaints in service.  The examiner also noted the August 2006 VA examination indicating the Veteran's symptoms related to a 1993 injury including the diagnosis of a cervical spine disc bulge at C4-C5 and cervical strain.  The examiner opined that the Veteran's cervical spine disability was "not at least as likely as not, less than 50%, associated with active duty service."  The examiner based his opinion on an absence of complaints or treatment for a cervical spine disability from 1994 until after a MVA in 2001.  The examiner noted that the Veteran stated there were no medical records after 1994 because she had been threatened with discharge secondary to her cervical spine condition.  However, based on the lack of medical evidence, the examiner determined that there was no demonstrable sequela of the Veteran's cervical spine symptoms following treatment in service.  The examiner further found the Veteran's tight SCM band of tissue on the left suggested poor posture and stress.

A September 2007 VA medical record noted a diagnosis of cervicalgia.  The physician noted a May 2007 MRI revealing mild post-disc bulge of the lower three discs without significant impingement.  A November 2007 VA medical record noted complaints of ongoing posterior neck and upper mid back pain which was worse with sitting for prolonged periods, particularly when working prolonged hours using a microscope.  A January 2008 VA medical record noted the Veteran still had neck and upper back pain between her shoulder blades with occasional tingling and numbness in her right hand.  The physician diagnosed the Veteran with cervicalgia.  A February 2008 MRI study of the cervical spine revealed mild spondylosis with no significant neuro foraminal narrowing or canal stenosis.

An October 2010 VA examination for headaches shows the Veteran was diagnosed with headaches secondary to neck pain and old neck trauma problems.  The examiner opined that the Veteran's headache condition was caused by the December 1993 MVA, and was "as least as likely as not (50/50 probability) related to the headache treatment noted in service."  The examiner noted that the Veteran's headaches improved with muscle relaxants prescribed for her neck spasms.

A November 2010 VA examination diagnosed the Veteran with mild cervical spine spondylolysis with no evidence of cervical radiculopathy.  An MRI imaging study of the same date revealed a normal cervical spine series with normal vertebral body alignment maintained with no fracture or subluxation.  In addition, intervertebral disc spaces and bilateral neural foramina were found well maintained.  The examiner noted guarding with rotation of the cervical spine.  Subjective numbness and tingling in the fingers, mainly in the right small finger, was found suggestive of cubital tunnel syndrome.  The examiner opined that the Veteran's cervical spine condition was "not at least as likely as not, less than 50%, associated with active duty service."  The examiner based his opinion on a period of seven years (1994 to 2001) with no complaints or treatment for a cervical spine disability, thus no documented continuity of symptoms.  In addition, the examiner noted the Veteran was involved in a second MVA in 2001 prompting an examination of her cervical spine.   The examiner also noted the above mentioned October 2010 VA headache opinion, but disregarded it because the Veteran's records were silent for approximately seven years; a period of time the examiner found should have contained documented complaints or treatment of neck pain if there were continuity of symptomology.

In March 2012, the Veteran complained of chronic neck pain with spasms in the upper back.  The neck pain reportedly triggered headaches.  In April 2012, the Veteran complained of chronic neck pain associated with occipital headaches that had worsened.  Pain was described as a dull intense pain over the posterior neck with stiffness.  The Veteran also reported difficulty rotating her neck and the presence of upper back spasms.  The Veteran reported a history of neck pain beginning in the 1990's after a car accident.  An April 2012 MRI study revealed mild DDD.  Mild anterior wedge deformities were seen in the C4-C5 vertebral bodies.  Mild multilevel intervertebral disc height loss was noted throughout the cervical spine.  Mild central disc bulge was found at C4-C5 with a central disc protrusion at C5-C6 resulting in mild spinal canal stenosis.  A June 2012 VA medical record noted chronic long term neck pain associated with occipital/nuchal headaches.  The Veteran reported recent worsening of neck pain.  The Veteran further reported intermittent left arm numbness and tingling radiating from her neck to her shoulders, medial arm and fingers.  A July 2012 imaging study revealed mild left cervicothoracic convexity and a straightened cervical curve with less posterior convexity.  In addition minimal coarsening joints of Luschka was found, primarily on the left C4-C5 and C5-C6 without significant neuro foraminal narrowing.  A September 2012 VA medical record noted shooting neck pain with spasms.  The Veteran reported cervical spine symptoms originating in 1993 that had gradually worsened, particularly over the past year after being involved in another MVA.  An October 2012 VA occupational therapy note shows reports of pain in the cervical spine area located at the suboccipital region of the neck.  No stiffness, numbness or tingling in the bilateral upper extremities were noted.

A June 2014 STR shows the Veteran reported ongoing posterior neck pain aggravated by prolonged bending or sitting with occasional tingling in the hands.  A physician noted mild tenderness to palpation over the cervical spine.  

A September 2014 Board Remand found the November 2010 VA examination incomplete as it did not address the Veteran's claim that her cervical spine condition was additionally related to use of a microscope, standing on cement floors without a rubber mat, and repetitious lifting of 20 pound boxes during service.   Thereafter, the Veteran underwent another VA examination in November 2015.  The November 2015 examiner (the same examiner that conducted the November 2010 VA examination) diagnosed the Veteran with mild DDD with a date of diagnosis listed as 2008 pursuant to an MRI study.  The Veteran was also diagnosed with bilateral cubital tunnel syndrome with a date of diagnosis of November 2014.  The Veteran reported continual inferior midline neck pain since her 1993 MVA.  The Veteran also related her neck pain to prolonged use of a microscope while standing on hard floors, and additionally related her disability to lifting boxes during service.  No flare-ups were reported.  In addition, the examiner found no symptoms of radiculopathy.  The examiner noted an MRI study conducted during active duty showing disc bulges without impingement that had not been shown to have demonstrable sequela of symptoms.  After a review of the evidence, the examiner opined that the Veteran's cervical spine disability was "not at least as likely as not, less than 50%, associated with active duty service."  The examiner based his opinion on an absence of documentation showing complaints or treatment for approximately seven years (from 1994 to 2001).  The examiner also noted that the Veteran was involved in another MVA in 2001 which prompted examination of her cervical spine at that time. 

In May 2015, the Veteran reported ongoing neck pain that tended to flare-up with rainy weather.  Pain was located in her upper back between her shoulder blades and the back of her neck.  The pain was described as aching.  An EMG study was negative for cervical radiculopathy.  In October 2015, the Veteran reported unchanged chronic neck pain located through the back of her neck and posterior shoulder blades with occasional tingling in her fingers.  She was diagnosed with cervical DDD.  A November 2015 VA medical record shows that the Veteran reported chronic neck pain located throughout the back of her neck and posterior shoulder blades with occasional tingling in her fingers.

A June 2016 Board Remand found the November 2015 VA examination inadequate based on a finding that the Veteran was competent to attest to observable symptomatology and that the examiner had failed to provide a fully reasoned explanation as to any doubt of the Veteran's reported medical history.  The Board further pointed out that the examiner had been asked to comment as to whether the Veteran's current cervical spine disability was caused by the December 1993 in-service MVA, or the August 2001 post-service MVA.  An addendum medical opinion was obtained in November 2015.  Based on a review of the claims file, the examiner opined that it was "less likely than not (probability of at least 50 percent) that the Veteran's cervical spine disorder had its onset during service."  In making this determination, the examiner noted that the Veteran was involved in a MVA in 1993, but that she was treated without sequelae.  The examiner also noted another MVA the Veteran was involved in in 2001 that may have hurt her neck.  In addition, the examiner found no evidence to suggest that the Veteran's neck pain was related to her duties as a medical technologist, specifically her extensive use of a microscope, standing on a cement floor without rubber matting, and repetitious lifting of twenty pound boxes.

In a May 2016 letter, the Veteran asserted that she attempted to obtain private medical records from 1996 to 1999, but that the doctor who treated her had passed away and her records destroyed.  In addition, the Veteran asserted that due to her current disabilities, she was unable to work and had been unemployed the past two years.

2. Legal Analysis

In consideration of the evidence of record, the Board concludes that the Veteran is entitled to service connection for cervical spine disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, an April 2012 MRI study provided a diagnosis of mild DDD.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether her cervical spine disability manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's enlistment examination shows the Veteran was noted to have a normal neck and spine upon entry and she denied any medical history of back trouble or painful or trick joints.  The STRs further show that in December 1993, the Veteran was involved in a MVA, after which she began complaining of chronic neck pain for which she was treated during service.  A private MRI study conducted in May 1994 revealed mild posterior disc bulge in the lower three cervical discs (C4-C5, C5-C6 and C6-C7) without significant nerve impingement.  Additionally, a July 1994 STR shows an MRI diagnosis for mild posterior disc bulges at C4-C5, C5-C6 and C6-C7 with nerve impingement.  Thus, the Board finds that in-service incidents have been adequately identified.  Therefore, the remaining Shedden inquiry is whether there is a causal connection between the claimed in-service disease or injury and the current disability.  

The Board notes that there are conflicting medical opinions of record.  While the August 2006 VA examiner found the Veteran's cervical spine disability was "as least as likely as not... related to the Veteran's in-service conditions," December 2006 and November 2015 VA examiners found a "less than 50%" likelihood that the Veteran's cervical spine disability was related to service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds the August 2006 VA examination to be of more probative value than either the December 2006 or November 2015 medical opinions.  

Both the December 2006 and November 2015 medical opinions (including the inadequate November 2010 and November 2014 medical opinions) based their negative assessments on a lack of complaints or treatment for a cervical spine disability between 1994 and 2001.  The Board recognizes that the November 2015 examiner did not explicitly state his opinion was based on a lack of medical records.  Instead, the examiner stated that the Veteran was treated during service without sequelae.  However, no medical basis was provided for this finding.  Therefore, the only logical basis for that opinion was the examiner's previous reliance on an absence of documentation showing complaints or treatment for approximately seven years (from 1994 to 2001).  The December 2006 VA examiner also based his negative opinion on the same absence of documentation.

The Board finds the reliance on a lack of medical records fatally flawed for several reasons.  First, the Veteran had previously stated she stopped seeking treatment during service due to a looming medical board discharge if she had continued treatment.  This statement is supported by an October 1994 STR in which the Veteran's treating physician was asked if the Veteran was ready for deployment, and if not then a medical board would need to be initiated.  Second, the Veteran's STRs do show complaints of neck pain after 1994.  An April 1995 STR shows complaints of cervical spine pain.  In addition, a March 1996 report of medical assessment shows the Veteran noted back problems as a medical condition that had worsened and a physician noted a history of chronic cervical back problems.  More importantly, the Veteran filed a service connection claim for a cervical spine disability shortly after service suggesting she still experienced problems with her neck.  Third, the Veteran has consistently reported unsuccessful attempts to obtain her missing medical records during this time period.  The Veteran has also reported that one of her treating physicians had passed away and that her medical records from that time period had been destroyed due to time limitations.  Fourth, there are no medical records relating to the Veteran's 2001 MVA.  The first post-service medical record is dated May 2005.  Thus, there are no medical records evidencing treatment following the Veteran's 2001 MVA.  As such, the Board finds any dismissal of the 1993 MVA as the cause of the Veteran's current neck condition due to a 2001 MVA entirely speculative in nature.  In fact, the only competent medical evidence evidencing any injury to the Veteran's neck is her STRs from the time of the December 1993 MVA.  

Further, despite the Board's instructions to the November 2015 examiner to provide a fully reasoned explanation if he found any doubt with the Veteran's reported medical history, the examiner remained silent.  The Board recognizes the Veteran is competent to report symptoms and treatment of a cervical spine disability between 1996 and 2005.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because she is competent to testify as to factual matters of which she has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge).  

In addition, the Board notes that an October 2010 VA examination found the Veteran's diagnosed headaches secondary to her cervical spine disability.  Thereby, the examiner found the secondary headache condition directly related to the December 1993 MVA.  In making this determination, the examiner relied on the Veteran's reported medical history.  Accordingly, the Board finds that the October 2010 VA examiner's opinion adds credence to the Veteran's reports of continuity of symptomatology of a cervical spine disability.

Based on the foregoing, the Board finds the August 2006 VA examiner's opinion the most probative evidence of record.  As such, the Board finds that the remaining Shedden inquiry has been satisfied.  The claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cervical spine disability is granted.


REMAND

The Veteran has a claim for TDIU pending.  Given the fact that service connection has been granted for cervical spine disability in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability rating and effective date which will be assigned.  As such, the Veteran's TDIU claim is remanded so that it may be readjudicated following the assignment of a disability rating and effective date. 

Accordingly, the case is REMANDED for the following action:

Once a disability rating and effective date has been assigned to the cervical spine disability, and following any necessary development, readjudicate the TDIU claim. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


